Case: 3:18-cv-00204-jdp Document #: 32-5 Filed: 04/19/19 Page 1 of 4




                                                  Exhibit 505 p. 001
Case: 3:18-cv-00204-jdp Document #: 32-5 Filed: 04/19/19 Page 2 of 4




                                                  Exhibit 505 p. 002
Case: 3:18-cv-00204-jdp Document #: 32-5 Filed: 04/19/19 Page 3 of 4




                                                                 Exhibit 505 p. 003
Case: 3:18-cv-00204-jdp Document #: 32-5 Filed: 04/19/19 Page 4 of 4




                                                  Exhibit 505 p. 004
